                                                                    FILED
                 IN THE UNITED STATES DISTRICT COURT                  OCT 15 2018
                     FOR THE DISTRICT OF MONTANA                   Clerk, U.S Oiltrid Court
                          MISSOULA DIVISION                          District Of Monblna
                                                                           Missoula



 NATIVE ECOSYSTEMS COUNCIL,
 and ALLIANCE FOR THE WILD                        CV 12-27-M-DLC
 ROCKIES,

                          Plaintiffs,              ORDER
 vs.

 FAYE KRUEGER, Regional Forester
 of Region One of the United States
 Forest Service, UNITED STATES
 FOREST SERVICE, an agency of the
 United States Department of
 Agriculture, and UNITED STATES
 FISH AND WILDLIFE SERVICE, an
 agency of the United States
 Department of Interior,

                        Defendants.


       Before the Court is Federal Defendants' Motion to Alter Judgment and

Dissolve Injunction (Doc. 55).    On May 24, 2013, this Court enjoined the Fleecer

Mountains Project ("the Project") until the Forest Service and Fish and Wildlife

Service ("FWS") corrected certain deficiencies under the National Environmental

Policy Act ("NEPA") and the Endangered Species Act ("ESA") identified in this

Court's remand order.    (Doc. 27.)
                                        -1-
         There, Plaintiffs claimed that the Project and the Beaverhead-Deerlodge

National Forest Plan ("Forest Plan") violated various environmental laws because

the Forest Service failed to complete consultation with the FWS regarding the

potential effects of the "Project and Plan on grizzly bears and Canada lynx."

Native Ecosystems Council v. Krueger, 946 F. Supp. 2d 1060, 1066 (D. Mont.

2013).     In addition, Plaintiffs argued that the Forest Plan and Project failed to

disclose and apply the best available science in its decision to exclude temporary,

permitted, and administrative roads from road density calculations and failed to

discuss the impact of temporary roads on elk.        Id.   This Court agreed, and

enjoined the Project until the Forest Service and FWS corrected the deficiencies

pertaining to lynx, grizzly bears, roads, and elk.     Id. at 1067.

         For the reasons explained, the Court denies the motion to dissolve the

injunction.    The Court will address each issue below.

                                   LEGAL STANDARD

         This Court "retains the power to modify the terms of its injunction in the

event that changed circumstances require it."        United States v. Oregon, 769 F.2d

1410, 1416 (9th Cir. 1985) (citations omitted).       A court may "relieve a party or its

legal representative from a final judgment, order, or proceeding [it] the judgment

has been satisfied, released or discharged."     Fed. R. Civ. P. 60 (b)(S).   A party

seeking a dissolution of an injunction may demonstrate that the change is
                                           -2-
warranted by showing "a significant change either in factual conditions or in law."

Alliance for the Wild Rockies v. Weldon, 2011WL3348000, at *2 (D. Mont. Aug.

3, 2011) (quoting Rufo v. Inmates ofSuffolk County Jail, 502 U.S. 367, 384

(1992)).     A significant change in facts occurs when a party demonstrates its

compliance with a court's remand order.       Sharp v. Weston, 233 F.3d 1166, 1170

(9th Cir. 2000).

                                      DISCUSSION

        I.      Lynx

        In its remand order, the Court instructed the agencies "to consider whether

lynx 'may be present' in the Forest" and to "complete any consultation that might

become necessary" as a result of that determination.      Native Ecosystems Council,

946 F. Supp. 2d at 1067 (emphasis added).       The FWS subsequently determined

that lynx "may be present" across the Beaverhead-Deerlodge National Forest.

(Doc. 56-7 at 1.)    This caused the Forest Service to develop and issue a biological

assessment in which the agency concluded that the Project "may affect, but is not

likely to adversely affect" lynx.    (Doc. 56-8 at 1, 3-4.)   The FWS concurred.

(Id.)

        Federal Defendants now argue that the Court should lift the injunction

because the agencies have complied with the Court's remand instructions.         (Doc.

56 at 6.)    Plaintiffs disagree, and argue that the site-specific biological assessment
                                           -3-
is insufficient because it does not examine the effects that the Forest Plan may

have on lynx.    (Doc. 63 at 28.)   Plaintiffs argue that forest-wide consultation

became necessary when the FWS determined that lynx "may be present" across the

entire Beaverhead-Deerlodge National Forest.       (Id. at 29.)   In light of this

unfulfilled requirement, Plaintiffs assert that the Project must remain enjoined until

Federal Defendants fully comply with the Court's order.       (Id. at 30.)   In

response, Federal Defendants assert that this Court never ordered a programmatic

consult and that such consult never became "necessary."       (Doc. 65 at 13.)

Federal Defendants further argue that even ifthe Court determines that forest-wide

consultation was and is required, the Court could still allow the Project to go

forward.   (Id. at 14.)

      Federal Defendants final argument misconstrues the standard of review.

The narrow question before the Court is whether Federal Defendants fully

complied with the remand order.     For reasons more fully explained, the Court

concludes that it did not.

      From the beginning, Plaintiffs asserted both a site-specific and

programmatic challenge concerning lynx.        See Native Ecosystems Council, 946 F.

Supp. 2d at 1066 ("Plaintiffs claim that the Project and the Forest Plan violate

Section 7 of the Endangered Species Act").      Neither party disputes that the Forest

Service and FWS discharged their obligations concerning the Project.         (Docs. 56
                                         -4-
at 9; 63 at 29.)   The issue is whether the FWS 's determination that lynx "may be

present" on the Beaverhead-Deerlodge National Forest rendered forest-wide

consult necessary.    To determine what is necessary, the Court turns to the ESA

and its implementing regulations.

       "The ESA requires the Secretary of the Interior to promulgate regulations

listing those species of animals that are 'threatened' or 'endangered' under

specified criteria, and to designate their 'critical habitat."'   Bennett v. Spear, 520

U.S. 154, 157-58 (1997) (citing to 16 U.S.C. § 1533).        The ESA also requires

each federal agency to ensure that an agency action is not likely to jeopardize the

continued existence of a threatened or endangered species.        16 U.S.C. §

1536(a)(2).    An "action" is "all activities or programs of any kind authorized,

funded, or carried out ... by Federal agencies."      50 C.F.R. § 402.02.    Forest

plans constitute ongoing agency action.      Pacific Rivers Council v. Thomas, 30

F.3d 1050, 1053 (9th Cir. 1994); Lane County Audubon Soc 'y v. Jamison, 958 F.2d

290, 293 (9th Cir. 1992); Salix v. US. Forest Serv., 944 F. Supp. 2d 984, 986 (D.

Mont. 2013) afj"d in part, rev'd in part sub. nom. Cottonwood Envtl. Law Ctr. v.

US. Forest Serv., 789 F.3d 1075 (9th Cir. 2015) (stating that "Pacific Rivers

remains good law in this Circuit" and holding that a programmatic plan is subject

to section 7 consultation in certain circumstances).

      The Forest Service's first step in complying with section 7 is to obtain from
                                           -5-
the FWS "a list of any listed or proposed species or designated or proposed critical

habitat that may be present in the action area."    16 U.S.C. § 1536(c)(l); 50 C.F.R.

§ 402.12(c)-(d) (emphasis added).       If the FWS advises that a listed species or

critical habitat "may be present," the Forest Service must complete a biological

assessment to determine if the proposed action "may affect" or is "likely to

adversely affect" the listed species.    16 U.S.C. § 1536(c)(l); 50 C.F.R. §§

402.12(t), 402.14(a), (b)(l); Forest Guardians v. Johanns, 450 F.3d 455, 457 (9th

Cir. 2006).    If the Forest Service determines that an action "may affect" a listed

species, the Forest Service must consult with the FWS under section 7 of the ESA.

Karuk Tribe o/Cal. v. US. Forest Serv., 681F.3d1006, 1027 (9th Cir. 2012).

Consultation may be formal or informal.       50 C.F.R. § 402.14; Karuk Tribe of

Cal., 681 F.3d at 1027.     Formal consultation is obligatory where the Forest

Service has determined that an action is "likely to adversely affect a listed

species."     50 C.F.R. § 402.14 (a)-(b).   But where the Forest Service determines

that an action "may affect ... [but is] not likely to ... adversely affect[]" a listed

species, the Forest Service may initiate informal consultation.     50 C.F.R. §§

402.14(a), 402.12(a).     If the FWS concurs with the Forest Service's determination

that a listed species "is not likely to be adversely affected," both agencies have

fulfilled their respective obligations and the federal action may proceed.      50

C.F.R. § 402.13(a).
                                            -6-
           As indicated by Pacific Rivers Council and Lane County Audubon Society,

the Beaverhead-Deerlodge National Forest Plan is an ongoing agency action that

falls within the purview of the ESA, therefore requiring consultation with the FWS

to determine whether any listed species may be present within the forest.       In

response to this Court's remand order, the FWS issued a new species list for the

entire Beaverhead-Deerlodge National Forest, and determined that Lynx "may be

present" on the forest as secondary or peripheral lynx habitat.     (Doc. 56-7 at 1.)

The FWS placed no geographic limitation on where lynx "may be present" as it did

with bull trout (which "may be present" in the Clark Fork, Flathead, Kootenai, St.

Mary, and Bell river basins, including cold water rivers and lakes) and wolverines

(which "may be present" in high elevation alpine and boreal forests that are cold

and receive enough winter precipitation to reliably maintain deep persistent snow

late into the warm season).    (Id.)   For this reason, the logical conclusion is that

the FWS 's determination indicates that lynx "may be present" across the entire

forest.

          This was new information.    Whereas the agencies had previously measured

the potential effects of the Forest Plan on grizzly bears, bull trout, and wolves, the

same was not done for lynx.     (Doc. 63 at 28.)    Therefore, unless there is some

other reason why a biological assessment or biological opinion was not required to

determine whether the Forest Plan "may affect" lynx, Federal Defendants have not
                                          -7-
fulfilled their obligation under the Court's remand order.

      At a hearing on this motion, Federal Defendants argued for the first time that

programmatic consultation for lynx was not required because the FWS recently

issued a biological opinion and determined that the Lynx Amendment is not likely

to adversely affect lynx.   The Lynx Amendment sets programmatic direction to

protect lynx from certain actions that are likely to adversely impact lynx habitat.

Cottonwood Envtl. Law Ctr., 789 F.3d at 1078.       The Lynx Amendment has been

incorporated into eighteen national forest plans.   Id.   At the hearing, Federal

Defendants indicated that the Lynx Amendment standards were incorporated into

the Beaverhead-Deerlodge National Forest Plan in 2009.       Without citation to any

legal authority, Federal Defendants argue that this consultation satisfies any further

need for forest-wide analysis.

      It is true that the Ninth Circuit's recent opinion in Alliance for the Wild

Rockies v. Savage concluded that a plaintiffs section 7 Lynx Amendment

consultation claim was moot in light of the FWS 's recent biological opinion

measuring the effects of the Lynx Amendment on lynx and lynx critical habitat.

897 F.3d 1025, 1029, 1031 (9th Cir. 2018).     However, the holding in Savage does

not render any and all programmatic challenges concerning lynx moot.        Savage is

limited to section 7 claims within areas governed by the Lynx Amendment,

namely, Lynx Analysis Units.     Because there are provisions of the Forest Plan
                                         -8-
other than the Lynx Amendment that "may affect" lynx outside of the areas

protected by the Lynx Amendment, and because the FWS determined that lynx

"may be present" throughout the forest, a plaintiff may still bring a section 7

consultation claim to the broader Forest Plan itself.   See Native Ecosystems

Council v. Marten, 2018 WL 3831339, at *4 (D. Mont. Aug. 13, 2018) (stating that

"the Lynx Amendment only applies to mapped lynx habitat on National Forest

System land presently occupied by Canada lynx" and holding that a forest-wide

determination that lynx "may be present" arguably requires consultation of an

agency action that "may affect" lynx but where "compliance with the Lynx

Amendment is not required.")     Such is the case here.

      From the beginning, Plaintiffs have raised a programmatic challenge.

Native Ecosystems Council, 946 F. Supp. 2d at 1066.       The FWS subsequently

determined that lynx "may be present" across the entire forest.     (Doc. 56-7 at 1.)

The consultation regulations make clear that this determination rendered

consultation necessary for any agency action-here, the Forest Plan-that may

affect a listed species. 16 U.S.C. § 1536(c)(l); 50 C.F.R. §§ 402.12(f), 402.14(a),

(b)(l); Forest Guardians v. Johanns, 450 F.3d 455, 457 (9th Cir. 2006).      Forest-

wide consultation on lynx has not been done.     (Doc. 63 at 28.)

      Turning to the narrow question before the Court, whether Federal

Defendants have fulfilled everything necessary to set aside the injunction, the
                                       -9-
answer is no.    The Fleecer Project will remain enjoined until Federal Defendants

complete forest-wide consultation to determine what effects, if any, the Forest Plan

may have on lynx.

      II.      Grizzly Bears

      On remand, this Court instructed the Forest Service to prepare a new

biological assessment to determine "whether the Project 'may affect' grizzly

bears."     Native Ecosystems Council, 946 F. Supp. 2d at 1067.     Both parties agree

that the Court's instructions were followed, a new biological assessment was

prepared, and the FWS concurred in its result.     (Docs. 56 at 8-9, 63 at 31.)      The

Court agrees with the parties and concludes that Federal Defendants have met their

burden to show compliance with the Court's remand order.        No further action is

necessary as it relates to grizzly bears.

      III.     Roads

      This Court also instructed the Forest Service to "supplement its EIS for the

Forest Plan to explain or support, if possible, its decision to exclude temporary

roads from the road density objectives and to correct the record to show that

permitted and administrative roads are included in the objectives."     Native

Ecosystems Council, 946 F. Supp. 2d at 1067.       The Court considered this

clarification necessary for two reasons.    First, it appeared there was a typo in

Forest Plan EIS concerning what was included in the road density objectives.         Id.
                                     -10-
The Court noted that "[e]ach table in the Forest Plan that lays out year-round or fall

road density objectives includes a footnote indicating that roads that are only open

to permitted and administrative use are not included."      Id. at 1087 (emphasis

added).     If true, this practice deviates from the best available science on the

subject, which indicates that "[a]ny motorized vehicle use on roads will reduce

habitat effectiveness ... including administrative use."     Id.   However, through

context, it appeared as if this footnote was a typo-meaning, the sentence should

have read "administrative and permitted roads are included," rendering the Forest

Service's treatment of road density consistent with the best available science.

Accordingly, the Court instructed the Forest Service to Supplement the EIS to

clarify whether administrative and permitted roads were included in road density

calculations.    Id. at 1088.

       Additionally, the Court was concerned that the Forest Service's exclusion of

temporary roads from road density objectives also conflicted with the best

available science.    Id.   There was nothing in the Forest Plan EIS that explained

why temporary roads should not be treated in the same way as all other roads,

given that "[a]ny motorized vehicle use on roads will reduce habitat effectiveness."

Id.   The Court remanded the EIS to "explain or support" this decision.        Id.

       A.       Administrative and Permitted Roads

       To clarify its typo, the Forest Service issued a Forest Plan Errata.    (Doc.
                                          -11-
56-5.)     This ten-page document replaced certain pages in the original Forest Plan

in order to clarify that permitted and administrative roads were, in fact, included in

the original road density objectives.   (Id. at 1.) Approximately a year later, the

Forest Service issued its Final Supplemental Environmental Impact Statement for

the Forest Plan ("FSEIS"), again clarifying that permitted and administrative roads

were included in the road density objectives and explaining its decision to exclude

temporary roads.      (Doc. 56-3.)

         Plaintiffs now argue that the Forest Service did not comply with the Court's

remand, taking objection to the form of this correction rather than its substance.

Plaintiffs argue that the Forest Service was instructed to address administrative and

permitted roads in a Supplemental EIS, and instead, issued the correction in the

Forest Plan Errata, a non-NEPA document.        (Doc. 63 at 9-11.)    Plaintiffs urge

the Court to follow its reasoning in Friends of Wild Swan v. US. Forest Service,

2013 WL 1295339 (D. Mont. 2013), and demand NEPA compliance.

         In Friends of Wild Swan, the Court denied the Forest Service's motion to

dissolve an injunction because the Court had ordered a supplemental EA and the

Forest Service instead prepared a supplement to the EA.      Id. at * 1.   By the

agencies own admission, the supplement to the EA did not conform with NEPA

regulations.    Id.   The Court determined that this failure was substantial because

NEPA serves important procedural ends. Id.         Allowing the Forest Service to
                                    -12-
skirt its NEPA obligations would "render the Forest Service's own rules ...

superfluous."   Id.   The court was not persuaded by the Forest Service's attempts

to argue that the "supplement to the EA" substantially complied with NEPA-like

procedures because the agency allowed a public comment period.          Id. at *2.

      The Forest Service argues that Friends of Wild Swan should not govern this

decision because an errata is the proper mechanism to make an administrative

change, which includes correcting clerical errors to any part of the plan and

because the agency fulfilled its obligations in the SFEIS.    (Doc. 65 at 4-5 (citing

to 36 C.F.R. § 219.13(c)).)

      The Court agrees that Friends of Wild Swan is not controlling.       First, unlike

the substantive deficiency there (an inadequate cumulative effects analysis), the

error here was typographical. The Court agrees with the Forest Service that the

change made in the Errata was an "administrative change" rather than a "plan

amendment" or "plan revision."      See 36 C.F.R. § 219.13(c).     Therefore,

correcting the typo with an errata was not improper under NEPA.         Regardless,

Plaintiffs are incorrect that the Forest Service failed to comply with the Court's

instruction to clarify the treatment of permitted and administrative roads in a

Supplemental EIS.     While the Forest Service issued this correction in the Errata

first, it also clarified its treatment of administrative and permitted roads by

amending the definition of open motorized road and trail density ("OMRTD")
                                      -13-
within the SFEIS.    (Doc. 56-3 at 8, n.6.)   This alone makes Friends of Wild

Swan inapposite.    For these reasons, the Court finds that the Forest Service

complied with the Court's remand instructions and no further action is required on

the issue of administrative and permitted roads.

      B.     Temporary Roads

      Additionally, this Court instructed the Forest Service to "supplement its EIS

for the Forest Plan to explain or support, if possible, its decision to exclude

temporary roads from the road density objectives."       Native Ecosystems Council,

946 F. Supp. 2d at 1067.    Plaintiffs now argue that the Forest Service failed to

comply with the Court's remand instructions, because instead of explaining or

supporting its decision to exclude temporary roads, the SFEIS merely "discloses

the effect of not including temporary roads in [road density calculations] on the

eight key issues contained in the Forest Plan itself."   (Doc. 56-3 at 13).

Plaintiffs maintain that temporary roads should be included in OMRTD objectives

and that the SFEIS fails to address why its decision to exclude temporary roads

does not run afoul of "Christensen et. al. (1993 ), a study the parties agree is among

the best available science on the subject of protecting elk habitat."   Native

Ecosystems Council, 946 F. Supp. 2d at 1083.       Christensen recommends that

"[a]ny motorized vehicle use on roads will reduce habitat effectiveness.

Recognize and deal with all forms of motorized vehicles and all uses, including
                                      -14-
administrative use."   Id. at 1087.   In addition, Plaintiffs revive its argument

above, taking issue with the document titled "Explanation Supporting Not

Including Temporary Roads in Open Motorized Road and Trail Densities,"

("Explanation Supporting"), as a "stand alone" non-NEPA document.          (Doc. 63 at

14.)

       Addressing the last argument first, the Court disagrees that the Explanation

Supporting document demonstrates a lack of compliance with the Court's order.

The Explanation Supporting document is the Reader's Digest version of the

changes that the Forest Service made in its SFEIS to address the Court's concerns.

While helpful, the document is not necessary: it contains no information that is not

already contained within the SFEIS.     Therefore, the Court will focus its attention

on whether the changes in the SFEIS adequately "explain or support" the decision

to exclude temporary roads.

       In its remand order, the Court noted two particular deficiencies pertaining to

temporary roads.    First, the Court observed that the Forest Service's insistence

that temporary roads should not be included in OMRTD was not supported by

Christensen.   Id. at 1088.   It also observed that the definitions section did not

support the exclusion of temporary roads because it drew no meaningful distinction

between temporary roads as compared to administrative and permitted roads.            Id.

       Accordingly, the Forest Service created a new definition of road density that
                                         -15-
adequately distinguished a temporary road from an administrative or permitted

road. 1 The definition explains that temporary roads are obliterated at project

completion, whereas administrative and permitted roads are not.

       Additionally, the SFEIS reconciles its treatment of temporary roads with the

best available science.       Christensen recognizes that any motorized vehicle use

reduces habitat effectiveness.         Id.   The general purpose of a road density

objective is to "address the issue of habitat security, connectivity and linkage."

(Doc. 56-3 at 29.)       The goals developed in the OMRTD "address the long term

desired condition of secure areas" across the entire forest.          (Id.)   However, the

SFEIS recognizes that OMRTD does not convey a complete figure of habitat

security, because "[p]otential, short-term wildlife displacement from the use and

construction of [a] ... temporary road is influenced by a number of factors."                (Id.)

For example, even a temporary road that is completely obliterated upon project

completion, may still "displace wildlife from secure areas when located in, or near,

a secure area" depending on the site-specific terrain and other relevant features.

(Id. at 28.)     Therefore, the Forest Service's decision to exclude temporary roads


       1
           The new definition reads:

OMRTD is a measurement of motorized routes open to use, measured at the completion of
project implementation in miles per square mile. It consists of motorized roads and trails that
fall within the external forest boundary and are (1) open to public motorized use, (2) open for
permitted and/or administrative use and remain on the landscape, (3) temporary unless
obliterated at project completion, and (4) motorized routes on private inholdings.
                                               -16-
from OMRTD recognizes that the effects of temporary roads are best determined at

the site-specific, rather than programmatic level.    (Id.)   Further, because the

intent of programmatic management is based on addressing long-term goals and

because temporary roads are "obliterated at project completion," the decision to

exclude OMRTD aligns with the Forest Service's purpose for measuring OMRTD

and its decision to calculate OMRTD at project completion.

       Having reviewed the Forest Service's treatment of temporary roads in

relation to the best available science as explained and supported by the SFEIS, the

Court concludes that the Forest Service has fully complied with the Court's

instruction on this matter.

       IV.    Elk

       This Court also instructed the Forest Service to "supplement [the EA] with a

full and fair discussion of the impact that temporary roads will have on elk during

the Project's lifetime."   Native Ecosystems Council, 946 F. Supp. 2d at 1067.

This was important because road density levels were already above OMRTD in the

Project area and elk populations were below state objectives in the two hunting

units that bisect the Project.   Id.   Without analysis of the effects that temporary

roads might have on elk security-and by extension---elk population, this Court

determined that the Project EA "entirely failed to consider an important aspect of

the problem."    Id. (quoting Lands Council v. McNair, 537 F.3d 981, 987 (9th Cir.
                                       -17-
2008) overruled by Winter v. Natural Resources Def Council, Inc., 555 U.S. 7,

129 (2008)).

       The Forest Service now argues that it has complied with the Court's order

because its recently-completed 444-page supplemental EA corrects the deficiencies

noted by addressing the five factors which bear on whether a temporary road is

likely to cause short-term displacement to wildlife ("wildlife displacement

factors"), including: (1) the length of the road; (2) proximity of the road to a secure

area; (3) time of year the road is being used; (4) length of time the road is used; (5)

vegetation and terrain.      (Docs. 56 at 7; 56-1 at 91.)

       Plaintiffs observe that the actual discussion of temporary roads is quite

limited.    (See Doc. 63 at 15-27.)        Of the twenty-two pages in the SEA that the

Forest Service indicates contains the required discussion, Plaintiffs accurately

demonstrate that little more than two paragraphs actually contain analysis of the

temporary roads proposed by the Project in light of the five factors that pertain to

wildlife displacement. 2      (See Docs. 63 at 15-27; 63-1at22; 63-2.)

       Plaintiffs' argument has merit.         Though, as a whole, the SEA examines the


       2
         Only one of these two paragraphs is actually directed to the discussion of temporary
roads. (See Doc. 63-1 at 22.) The paragraph detailing the possible effects of the temporary road
segment accessing Unit 60 will not be considered because it is not a temporary road. The
explanation explains that this road segment is a level 1 road, meaning that it is closed yearlong to
wheeled motorized use, but contains no indication that it will be obliterated at project
completion.

                                               -18-
impact of temporary roads in greater detail, the specific discussion of the impact

that temporary roads will have on elk, particularly in light of the "already-high

road density, combined with the increase in temporary roads and temporary

decrease in summer secure habitat ... during the Project's five to ten year

lifetime" is extremely thin.     (Compare Docs. 63-1 and 63-2.)       As Plaintiffs note,

of the 5.88 miles of temporary road disclosed by the SEA-which seems to include

at least 12 new road segments--only one of these temporary roads is discussed in

particular detail.    (See Doc. 63-1 at 4-5, 6, 22.)   While the SEA provides

considerable detail regarding the 4.3 7 miles of temporary road built to access

lodgepole pine salvage harvest units, including road length, pertinent restrictions,

and rationale (see Table 9, Doc. 63-1 at 4), the SEA provides no comparable

information for the 1.51 miles of temporary road built to access Douglas-fir

commercial thin units.      Nor does the SEA acknowledge or explain why no

comparable table exists.

       Moreover, given the Court's instruction on remand to provide a "full and fair

discussion of the impact that temporary roads will have on elk during the Project's

lifetime," and, in light of the Forest Service's disclosure of the five wildlife

displacement factors, one might expect to see a table or narrative description that

addresses each of these five factors as they pertain to each of the twelve or more

road segments.       No such table or narrative analysis exists.   It is difficult to
                                           -19-
square the absence of such disclosure with the Court's instruction to include a "full

and fair" discussion.

      And yet, the Court is mindful that an EA does not require the same level of

detail as an EIS.   As compared to an EIS, an

      EA is a more concise document whose purpose is to briefly provide
      sufficient evidence and analysis for determining whether to prepare an
      environmental impact statement ... an EA must contain a discussion of
      the need for the proposed action, potential alternatives to the project, a
      discussion of the environmental impacts of the project and the alternatives
      ... demonstrate that the agency took the required "hard look" at the
      environmental consequences of the project before concluding that those
      impacts were insignificant.

Sierra Nevada Forest Prat. Campaign v. Weingard!, 376 F. Supp. 2d 984, 990-91

(E.D. Cal. 2005) (internal quotation marks, alterations, and citations omitted).

      In addition to the discussion of the temporary road accessing Unit 37, the

SEA's broader discussion of temporary roads clarified a few things that were not

contained in the original EA.    For starters, at the time of its remand order, the

Court did not know whether the Forest Service's decision to exclude temporary

roads from OMRTD deviated from the best available science.         Native Ecosystems

Council, 946 F. Supp. 2d at 1088.     The Forest Service has now clarified the Forest

Plan to explain that this decision is consistent with Christensen because temporary

roads will addressed at the site-specific level.   (Doc. 56-3 at 28-29.)   Although

arguably captured within the meaning of"temporary," the original EA did not

                                         -20-
explain the timeline on which temporary roads would be obliterated.       See Native

Ecosystems Council, 946 F. Supp. 2d at 1088.      The SEA explains that temporary

roads will be obliterated immediately after use and that most temporary roads will

remain active for only a single year.   (Doc. 56-1 at 21.)    The original EA failed

to explain that temporary roads will not be open simultaneously.      (Id. at 91.)

Nor did the original EA make clear the significance of the fact that most, if not all,

temporary roads will be closed during fall hunting season when elk are most

vulnerable.   (Id. at 94.)

      This new information addresses a number of the wildlife displacement

factors as they apply to all temporary roads within the Project.   Factors three and

four are addressed because the SEA explains that most, if not all, temporary roads

will be closed during fall hunting season and that most roads will be in use for only

a short duration.   Additionally, Table 9 adequately addresses the first factor

because it indicates the length of each road segment within the lodgepole harvest

units are relatively short, ranging from .06 to 1.08 miles.   (See Doc. 63-1 at 4.)

      Additionally, the SEA explains that the fifth wildlife displacement factor is

far less relevant to elk because numerous studies have found that OMRTD has the

greatest consideration on habitat effectiveness and that vegetation variables have

virtually no significance on elk mortality.   (Doc. 63-1 at 14-15.)    This leaves

only the second wildlife displacement factor left to discuss, proximity of the road
                                       -21-
to secure habitat.

        The SEA explores the proximity of temporary roads to elk secure habitat in

three places.   Figure 16 demonstrates that summer wildlife secure areas make up

30% of the Project area.    (Doc. 63-1 at 8, 10.)    Figure 17 demonstrates that fall

elk secure areas make up 61 % of the Project area.      (Id. at 11-12.)    The

difference between these figures reflects the fact that many of these roads are

subject to use restrictions during fall hunting season.       These figures, together with

the Fleecer Mountains Project Alternative 3 East map, provide a good indication of

where temporary roads occur in relation to secure areas.         (See Doc. 56-1 at 3 72.)

Additionally, the SEA explains that there are only two commercial units planned

for summer harvest that intersect a summer secure area.          (Doc.63-1 at 22.)    Of

these two units, only Unit 37 is relevant here because it is the only commercial unit

falling in summer secure area that is accessed by a temporary road.         (Id.)    Of the

1.08 miles of temporary road constructed to access Unit 37, the SEA explains that

only .11 miles actually fall within a secure area.    (Id.)     This will displace only

700 acres of secure habitat.    (Id.)   Additionally, "[t]here is a large ridge

separating Unit 37 from the rest of the secure block, giving the elk geographic

barrier as well as distance."   (Id.)   This adequately addresses factors two and

five.

        Taken in its full context, the SEA sufficiently demonstrates that the impact
                                          -22-
of temporary roads on elk during the Project's lifetime will be extremely limited.

Of the five wildlife displacement factors, only the second factor, proximity to a

secure area, is even at issue.   Because this road segment is small and displaces a

relatively small amount of secure area and because there are other particular

geographic features mitigating its impact, the SEA fairly concludes that elk are not

likely to feel the impact of this disruption.     Though it is a close call, the Court

concludes that the information contained in the SEA as a whole provides a full and

fair discussion of the impact that temporary roads will have on elk during the

Project's lifetime.   No further action is required on the impact of temporary roads

on elk.

      In sum, the Court concludes that Federal Defendants have fully complied

with three of the Court's instructions on remand.       Because Federal Defendants

have not discharged their section 7 consultation requirements, the Court will not

dissolve the injunction at this time.

      Accordingly, IT IS ORDERED that Federal Defendant's Motion to Dissolve

Injunction (Doc. 55) is DENIED.

      DATED this f 6~ay of October, 201



                                                Dana L. Christensen, Chief Judge
                                                United States District Court

                                          -23-
